Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 12, 2021 and March 09, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments and Amendments
The amendment filed on July 18, 2022 has been entered. Claims 1-20 remain pending in the application. 
The applicant notes that the prior art of record does not specifically teach the limitations of “generating a first slot matrix of the first plurality of elements in the first statement”, “generating a second slot matrix of the second plurality of elements in the second statement”, and “generating, based on the first statement, the first slot matrix, the second statement, and the second slot matrix, a comparison matrix to compare the first statement with the second statement” in claims 1 and 11. The examiner agrees that the applicant’s amendments to the claims have overcome the 35 U.S.C. 102 rejection set forth in the previous office action.
Applicant’s arguments with respect to the 35 U.S.C. 201 rejections for claims 1-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-20 are rejected under 35 U.S.C. 103 as being anticipated over Galitsky (U.S. Publication No. 20180357220) in view of Page-Romer (U.S. Publication No. 20200104943).
Regarding claim 1, Galitsky discloses a method for identifying and resolving conflicts in a conversation, the method comprising ([0008] - In an example method, an application determines argumentation in text):
monitoring a conversation generated by a plurality of users, each user having a respective audio signature ([0004] - computer-enabled analysis of language discourse facilitates numerous applications such as automated agents that can answer questions from users. [0008] - The application matches each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree);
identifying a first statement associated with a first audio signature ([Figure 20] – 2001 - Determine, for a question sentence, a question communicative discourse tree including a question root node. [Figure 36] – 3603 - Match each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree);
identifying a second statement associated with a second audio signature ([Figure 20] – 2001 - Determine, for a question sentence, a question communicative discourse tree including a question root node. [Figure 36] – 3603 - Match each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree);
determining a first plurality of elements in the first statement and a first subject in the first statement from among the first plurality of elements ([Figure 15] – 1503 - Access multiple verb signatures; each verb signature including the verb of the fragment and a sequence of thematic roles);
identifying a first type of the first subject ([Figure 15] – 1504 - Determine, for each verb signature of the verb signatures, a number of thematic roles of the respective signature that match a role of a word in the fragment);
determining a second plurality of elements in the second statements and a second subject in the second statement from among the second plurality of elements ([Figure 15] – 1503 - Access multiple verb signatures; each verb signature including the verb of the fragment and a sequence of thematic roles);
identifying a second type of the second subject ([Figure 15] – 1504 - Determine, for each verb signature of the verb signatures, a number of thematic roles of the respective signature that match a role of a word in the fragment);
determining the second type of the second subject is the same as the first type of the first subject ([Figure 20] – 2003 - Associate the communicative discourse trees by identifying that the question root node and the answer root node are identical);
in response to determining the second type of the second subject is the same as the first type of the first subject, determining present and required elements of the second statement based on the first plurality of elements ([Figure 20] – 2004 - Compute a level of complementarity between the question communicative discourse tree and the answer communicative discourse tree by applying a predictive model to the merged discourse tree);
and in response to determining that there is a conflict between the first statement and the second statement, generating a notification of the conflict ([Figure 20] – 2005 - Responsive to determining that the level of complementarity is above a threshold , identifying the question and answer sentences as complementary).
However, Galitsky does not disclose the method of generating a first slot matrix of the first plurality of elements based on the first type;
generating a second slot matrix of the second plurality of elements based on the first type;
generating, based on the first statement, the first slot matrix, the second statement, and the second slot matrix, a comparison matrix to compare the first statement with the second statement;
determining, based on the comparison matrix, that there is a conflict between the first statement and the second statement.
Page-Romer does teach the method of generating a first slot matrix of the first plurality of elements based on the first type ([0134] - each profile is compared against each of the other entered profiles array of other users to come up with a raw score for each pair of users, which may be stored and mathematically employed in a matrix array format);
generating a second slot matrix of the second plurality of elements based on the first type ([0134] - each profile is compared against each of the other entered profiles array of other users to come up with a raw score for each pair of users, which may be stored and mathematically employed in a matrix array format);
generating, based on the first statement, the first slot matrix, the second statement, and the second slot matrix, a comparison matrix to compare the first statement with the second statement (Figure 11 - CREATE MEMBER COMPARISONS LOOP THROUGH EACH MEMBER PROFILE AND COMPARE IT AGAINST ALL OF THE OTHER MEMBER PROFILES TO CREATE A SCORE ON HOW WELL THEY MATCH 1110);
determining, based on the comparison matrix, that there is a conflict between the first statement and the second statement ([0156] - In case of conflicting entered information, any information in the Age Preference or Location Preference columns that is provided in this Input Data_Sheet Worksheet 1300 for a member profile may take precedence over what is provided in the Categories Column of the Configuration Worksheet 1200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galitsky to incorporate the teachings of Page-Romer in order to implement the method of generating a first slot matrix of the first plurality of elements based on the first type; generating a second slot matrix of the second plurality of elements based on the first type; generating, based on the first statement, the first slot matrix, the second statement, and the second slot matrix, a comparison matrix to compare the first statement with the second statement; determining, based on the comparison matrix, that there is a conflict between the first statement and the second statement. Doing so allows users to be assigned scores so that profiles may be compared to each other (Page-Romer [0134]).
Regarding claim 2, Galitsky in view of Page-Romer teaches all of the limitations of claim 1, above.
Galitsky discloses the method, further comprising:
conducting a first search based on the first statement ([Figure 15] – 1503 - Access multiple verb signatures; each verb signature including the verb of the fragment and a sequence of thematic roles);
and receiving, in response to the first search, a first plurality of content related to the first statement ([Figure 15] – 1504 - Determine, for each verb signature of the verb signatures, a number of thematic roles of the respective signature that match a role of a word in the fragment).
Regarding claim 3, Galitsky in view of Page-Romer teaches all of the limitations of claim 2, above.
Galitsky discloses the method, further comprising:
conducting a second search based on the second statement ([Figure 15] – 1503 - Access multiple verb signatures; each verb signature including the verb of the fragment and a sequence of thematic roles);
and receiving, in response to the second search, a second plurality of content related to the second statement ([Figure 15] – 1504 - Determine, for each verb signature of the verb signatures, a number of thematic roles of the respective signature that match a role of a word in the fragment).
Regarding claim 4, Galitsky in view of Page-Romer teaches all of the limitations of claim 3, above.
Galitsky discloses the method, further comprising: comparing the first plurality of content and the second plurality of content, wherein the comparing comprises ([Figure 15] – 1502 - Generate a discourse tree that represents rhetorical relationships between the sentence fragments ; the discourse tree including nodes , each nonterminal node representing a rhetorical relationship between two of the sentence fragments and each terminal node of the nodes of the discourse tree is associated with one of the sentence fragments):
determining if the first plurality of content supports the first statement or the second statement ([Figure 15] – 1503 - Access multiple verb signatures ; each verb signature including the verb of the fragment and a sequence of thematic roles);
and determining if the second plurality of content supports the first statement or the second statement ([Figure 15] – 1504 -  Determine, for each verb signature of the verb signatures , a number of thematic roles of the respective signature that match a role of a word in the fragment);
and generating a result notification, wherein the result notification identifies the first statement or the second statement as a statement supported by the first search and the second search ([Figure 15] – 1505 - Select a particular verb signature from the verb signatures based on the particular verb signature having a highest number of matches).
Regarding claim 5, Galitsky in view of Page-Romer teaches all of the limitations of claim 4, above.
Galitsky discloses the method, wherein monitoring a conversation generated by a plurality of users comprises ([0004] - computer-enabled analysis of language discourse facilitates numerous applications such as automated agents that can answer questions from users):
detecting, by a microphone, a first user speaking ([0480] - audio input devices with voice command recognition systems, microphones…Additionally , user interface input devices may include voice recognition sensing devices that enable users to interact with voice recognition systems);
and detecting, by the microphone, a second user speaking ([0480] - Additionally , user interface input devices may include voice recognition sensing devices that enable users to interact with voice recognition systems).
Regarding claim 6, Galitsky in view of Page-Romer teaches all of the limitations of claim 1, above.
 Galitsky discloses the method, wherein determining a first subject from among the first plurality of elements in the first statement comprises: 
receiving, by a microphone, the first statement ([0480] - audio input devices with voice command recognition systems, microphone);
converting the first statement to a string of characters ([0482] - For example , user interface output devices may include , without limitation , a variety of display devices that visually convey text , graphics and audio / video information);
and processing the string of characters to identify the first subject, wherein the first subject comprises a noun and a verb ([Figure 36] – 3601 - Access text comprising fragments. 3602 - Create a discourse tree from the text , the discourse tree including nodes and each nonterminal node representing a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree is associated with one of the fragments. 3603 - Match each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree. [0010] - Each verb signature of the plurality of verb signa tures can include ( i ) an adverb , ( ii ) a noun phrase , or ( iii ) a noun).
Regarding claim 7, Galitsky in view of Page-Romer teaches all of the limitations of claim 1, above.
Galitsky discloses the method, wherein determining a second subject from among the second plurality of elements in the second statement comprises:
receiving, by a microphone, the second statement ([0480] - audio input devices with voice command recognition systems, microphone);
converting the first statement to a string of characters ([0482] - For example , user interface output devices may include , without limitation , a variety of display devices that visually convey text , graphics and audio / video information);
and processing the string of characters to identify the second subject, wherein the second subject comprises a noun and a verb ([Figure 36] – 3601 - Access text comprising fragments. 3602 - Create a discourse tree from the text , the discourse tree including nodes and each nonterminal node representing a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree is associated with one of the fragments. 3603 - Match each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree. [0010] - Each verb signature of the plurality of verb signa tures can include ( i ) an adverb , ( ii ) a noun phrase , or ( iii ) a noun).
Regarding claim 8, Galitsky in view of Page-Romer teaches all of the limitations of claim 1, above.
Galitsky discloses the method, further comprising:
generating a respective audio signature for each of the respective users of the plurality of users ([0008] - The application matches each fragment that has a verb to a verb signature, thereby creating a communicative discourse tree);
and assigning the respective audio signature of each user to its respective user ([0009] - The matching can include selecting a particular verb signature from the verb signatures based on the particular verb sig nature including a highest number of matches. The matching can include associating the particular verb signature with the fragment).
Regarding claim 9, Galitsky in view of Page-Romer teaches all of the limitations of claim 2, above.
Galitsky discloses the method, wherein the first search is further conducted based on a previous search conducted by a first user ([Figure 15 – 1505 - Select a particular verb signature from the verb signatures based on the particular verb signature having a highest number of matches. [0008] - The application matches each fragment that has a verb to a verb signature, thereby creating a communicative discourse tree . The application determines whether the communicative discourse tree represents text that comprises argumentation by applying a classification model trained to detect argumentation to the communicative discourse tree).
Regarding claim 10, Galitsky in view of Page-Romer teaches all of the limitations of claim 2, above.
Galitsky discloses the method, wherein the first search is further conducted based on a previous search conducted by a second user ([0008] - The application matches each fragment that has a verb to a verb signature, thereby creating a communicative discourse tree . The application determines whether the communicative discourse tree represents text that comprises argumentation by applying a classification model trained to detect argumentation to the communicative discourse tree).
Regarding claim 11, Galitsky discloses a system for identifying and resolving conflicts in a conversation, the system comprising ([0008] - systems, devices, and methods of the present invention are related to communicative discourse trees):
input/output circuitry configured to ([0478] - Processing unit 4204 , which can be implemented as one or more integrated circuits):
monitor a conversation generated by a plurality of users, each user having a respective audio signature ([0004] - computer-enabled analysis of language discourse facilitates numerous applications such as automated agents that can answer questions from users. [0008] - The application matches each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree);
control circuitry configured to ([0004] - computer-enabled analysis of language discourse facilitates numerous applications such as automated agents that can answer questions from users):
identify a first statement, received from the input/output circuitry, associated with a first audio signature ([Figure 20] – 2001 - Determine, for a question sentence, a question communicative discourse tree including a question root node. [Figure 36] – 3603 - Match each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree);
identify a second statement, received from the input/output circuitry, associated with a second audio signature ([Figure 20] – 2001 - Determine, for a question sentence, a question communicative discourse tree including a question root node. [Figure 36] – 3603 - Match each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree);
determine a first plurality of elements in the first statement and a first subject in the first statement from among the first plurality of elements ([Figure 15] – 1503 - Access multiple verb signatures; each verb signature including the verb of the fragment and a sequence of thematic roles);
identifying a first type of the first subject ([Figure 15] – 1504 - Determine, for each verb signature of the verb signatures, a number of thematic roles of the respective signature that match a role of a word in the fragment);
determine a second plurality of elements in the second statement and a second subject in the second statement from among the second plurality of elements ([Figure 15] – 1503 - Access multiple verb signatures; each verb signature including the verb of the fragment and a sequence of thematic roles);
identify a second type of the second subject ([Figure 15] – 1504 - Determine, for each verb signature of the verb signatures, a number of thematic roles of the respective signature that match a role of a word in the fragment);
determine the second type of the second subject is the same as the first type of the first subject ([Figure 20] – 2003 - Associate the communicative discourse trees by identifying that the question root node and the answer root node are identical);
in response to determining the second type of the second subject is the same as the first type of the first subject, determine present and required elements of the second statement based on the first plurality of elements ([Figure 20] – 2004 - Compute a level of complementarity between the question communicative discourse tree and the answer communicative discourse tree by applying a predictive model to the merged discourse tree);
and in response to determining that there is a conflict between the first statement and the second statement, generating a notification of the conflict ([Figure 20] – 2005 - Responsive to determining that the level of complementarity is above a threshold , identifying the question and answer sentences as complementary).
However, Galitsky does not disclose the system to generate a first slot matrix of the first plurality of elements based on the first type;
generate a second slot matrix of the second plurality of elements based on the first type;
generate, based on the first statement, the first slot matrix, the second statement, and the second slot matrix, a comparison matrix to compare the first statement with the second statement;
determine, based on the comparison matrix, that there is a conflict between the first statement and the second statement.
Page-Romer does teach the system to generate a first slot matrix of the first plurality of elements based on the first type ([0134] - each profile is compared against each of the other entered profiles array of other users to come up with a raw score for each pair of users, which may be stored and mathematically employed in a matrix array format);
generate a second slot matrix of the second plurality of elements based on the first type ([0134] - each profile is compared against each of the other entered profiles array of other users to come up with a raw score for each pair of users, which may be stored and mathematically employed in a matrix array format);
generate, based on the first statement, the first slot matrix, the second statement, and the second slot matrix, a comparison matrix to compare the first statement with the second statement (Figure 11 - CREATE MEMBER COMPARISONS LOOP THROUGH EACH MEMBER PROFILE AND COMPARE IT AGAINST ALL OF THE OTHER MEMBER PROFILES TO CREATE A SCORE ON HOW WELL THEY MATCH 1110);
determine, based on the comparison matrix, that there is a conflict between the first statement and the second statement ([0156] - In case of conflicting entered information, any information in the Age Preference or Location Preference columns that is provided in this Input Data_Sheet Worksheet 1300 for a member profile may take precedence over what is provided in the Categories Column of the Configuration Worksheet 1200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galitsky to incorporate the teachings of Page-Romer in order to implement the system to generate a first slot matrix of the first plurality of elements based on the first type; generate a second slot matrix of the second plurality of elements based on the first type; generate, based on the first statement, the first slot matrix, the second statement, and the second slot matrix, a comparison matrix to compare the first statement with the second statement; determine, based on the comparison matrix, that there is a conflict between the first statement and the second statement. Doing so allows users to be assigned scores so that profiles may be compared to each other (Page-Romer [0134]).
Regarding claim 12, Galitsky in view of Page-Romer teaches all of the limitations of claim 11, above.
Galitsky discloses the system, wherein the control circuitry is further configured to:
conduct a first search based on the first statement ([Figure 15] – 1503 - Access multiple verb signatures; each verb signature including the verb of the fragment and a sequence of thematic roles);
and receive, in response to the first search, a first plurality of content related to the first statement ([Figure 15] – 1504 - Determine, for each verb signature of the verb signatures, a number of thematic roles of the respective signature that match a role of a word in the fragment).
Regarding claim 13, Galitsky in view of Page-Romer teaches all of the limitations of claim 12, above.
Galitsky discloses the system, wherein the control circuitry is further configured to:
conduct a second search based on the second statement ([Figure 15] – 1503 - Access multiple verb signatures; each verb signature including the verb of the fragment and a sequence of thematic roles);
and receive, in response to the second search, a second plurality of content related to the second statement ([Figure 15] – 1504 - Determine, for each verb signature of the verb signatures, a number of thematic roles of the respective signature that match a role of a word in the fragment).
Regarding claim 14, Galitsky in view of Page-Romer teaches all of the limitations of claim 13, above.
Galitsky discloses the system, wherein the control circuitry is further configured to:
compare the first plurality of content and the second plurality of content, wherein the comparing comprises ([Figure 15] – 1502 - Generate a discourse tree that represents rhetorical relationships between the sentence fragments ; the discourse tree including nodes , each nonterminal node representing a rhetorical relationship between two of the sentence fragments and each terminal node of the nodes of the discourse tree is associated with one of the sentence fragments):
determining if the first plurality of content supports the first statement or the second statement ([Figure 15] – 1503 - Access multiple verb signatures ; each verb signature including the verb of the fragment and a sequence of thematic roles);
and determining if the second plurality of content supports the first statement or the second statement ([Figure 15] – 1504 -  Determine, for each verb signature of the verb signatures , a number of thematic roles of the respective signature that match a role of a word in the fragment);
and generate a result notification, wherein the result notification identifies the first statement or the second statement as a statement supported by the first search and the second search ([Figure 15] – 1505 - Select a particular verb signature from the verb signatures based on the particular verb signature having a highest number of matches).
Regarding claim 15, Galitsky in view of Page-Romer teaches all of the limitations of claim 11, above.
Galitsky discloses the system, wherein the input/output circuitry is further configured to ([0004] - computer-enabled analysis of language discourse facilitates numerous applications such as automated agents that can answer questions from users):
detect, by a microphone, a first user speaking ([0480] - audio input devices with voice command recognition systems, microphones…Additionally , user interface input devices may include voice recognition sensing devices that enable users to interact with voice recognition systems);
and detect, by the microphone, a second user speaking ([0480] - Additionally , user interface input devices may include voice recognition sensing devices that enable users to interact with voice recognition systems).
Regarding claim 16, Galitsky in view of Page-Romer teaches all of the limitations of claim 11, above.
Galitsky discloses the system, wherein the control circuitry is further configured to determine a first subject from among the first plurality of elements in the first statement by:
receiving, by a microphone, the first statement ([0480] - audio input devices with voice command recognition systems, microphone);
converting the first statement to a string of characters ([0482] - For example , user interface output devices may include, without limitation, a variety of display devices that visually convey text , graphics and audio / video information);
and processing the string of characters to identify the first subject, wherein the first subject comprises a noun and a verb ([Figure 36] – 3601 - Access text comprising fragments. 3602 - Create a discourse tree from the text , the discourse tree including nodes and each nonterminal node representing a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree is associated with one of the fragments. 3603 - Match each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree. [0010] - Each verb signature of the plurality of verb signa tures can include ( i ) an adverb , ( ii ) a noun phrase , or ( iii ) a noun).
Regarding claim 17, Galitsky in view of Page-Romer teaches all of the limitations of claim 11, above.
Galitsky discloses the system, wherein the control circuitry is further configured to determine a second subject from among the second plurality of elements in the second statement by:
receiving, by a microphone, the second statement ([0480] - audio input devices with voice command recognition systems, microphone);
converting the first statement to a string of characters ([0482] - For example , user interface output devices may include , without limitation , a variety of display devices that visually convey text , graphics and audio / video information);
and processing the string of characters to identify the second subject, wherein the second subject comprises a noun and a verb ([Figure 36] – 3601 - Access text comprising fragments. 3602 - Create a discourse tree from the text , the discourse tree including nodes and each nonterminal node representing a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree is associated with one of the fragments. 3603 - Match each fragment that has a verb to a verb signature , thereby creating a communicative discourse tree. [0010] - Each verb signature of the plurality of verb signa tures can include ( i ) an adverb , ( ii ) a noun phrase , or ( iii ) a noun).
Regarding claim 18, Galitsky in view of Page-Romer teaches all of the limitations of claim 11, above.
Galitsky discloses the system, wherein the control circuitry is further configured to:
generate a respective audio signature for each of the respective users of the plurality of users ([0008] - The application matches each fragment that has a verb to a verb signature, thereby creating a communicative discourse tree);
and assign the respective audio signature of each user to its respective user ([0009] - The matching can include selecting a particular verb signature from the verb signatures based on the particular verb sig nature including a highest number of matches. The matching can include associating the particular verb signature with the fragment).
Regarding claim 19, Galitsky in view of Page-Romer teaches all of the limitations of claim 12, above.
Galitsky discloses the system, wherein the control circuitry is further configured to conduct the first search based on a previous search conducted by a first user ([Figure 15 – 1505 - Select a particular verb signature from the verb signatures based on the particular verb signature having a highest number of matches. [0008] - The application matches each fragment that has a verb to a verb signature, thereby creating a communicative discourse tree . The application determines whether the communicative discourse tree represents text that comprises argumentation by applying a classification model trained to detect argumentation to the communicative discourse tree).
Regarding claim 20, Galitsky in view of Page-Romer teaches all of the limitations of claim 12, above.
Galitsky discloses the system, wherein the control circuitry is further configured to conduct the first search based on a previous search conducted by a second user ([0008] - The application matches each fragment that has a verb to a verb signature, thereby creating a communicative discourse tree . The application determines whether the communicative discourse tree represents text that comprises argumentation by applying a classification model trained to detect argumentation to the communicative discourse tree).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowers (U.S. Patent No. 9585616) teaches determining treatment compliance using speech patterns passively captured from a patient environment. Gruber (U.S. Patent No. 9966065) teaches a multi-command single utterance input method. Isenberg (U.S. Patent No. 8843372) teaches natural conversational technology system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658